355 So. 2d 216 (1978)
Charles E. NELSON and Arthur Anderson & Co., Petitioners,
v.
STATE BOARD OF ACCOUNTANCY, DIVISION OF PROFESSIONS, DEPARTMENT OF PROFESSIONAL AND OCCUPATIONAL REGULATION, Respondent.
No. II-58.
District Court of Appeal of Florida, First District.
February 23, 1978.
Melvin N. Greenberg, Byron G. Peterson, of Greenberg, Traurig, Hoffman, Lipoff, Quentel, Wright & Wolff, Miami, for petitioners.
James S. Quincey, of Clayton, Duncan, Johnston, Quincey, Ireland, Felder & Gadd, Gainesville, and Parker D. Thomson, of Paul & Thomson, Miami, for respondent.
McCORD, Chief Judge.
This cause is before the court on the petition of Charles E. Nelson and Arthur Anderson & Co., for review of preliminary, procedural, or intermediate agency action pursuant to § 120.68(1), Florida Statutes (1975), and on the State Board of Accountancy's motion to dismiss the petition for review. Pursuant to § 473.261(4), Florida Statutes (1975), respondent filed a complaint against the petitioners purportedly based upon findings by respondent that petitioners had violated certain statutes and rules of respondent. The complaint is now pending before the Division of Administrative Hearings under § 120.57(1), Florida Statutes (1975), upon petitioners' request for hearing.
Petitioners contend that respondent Board failed to comply with requirements of law essential to probable cause findings against petitioner. Respondent, by its motion to dismiss, contends that this Court lacks subject matter jurisdiction under § 120.68, Florida Statutes, in that review of the final agency decision will provide an adequate remedy to petitioners. It appears that petitioners have raised before the hearing officer the question which they now raise here, and the hearing officer has not ruled upon such question. Petitioners are in doubt whether or not the hearing officer has authority to make such ruling and by this proceeding seeks this Court's ruling in lieu of a ruling by the hearing officer.
It is our ruling that the hearing officer has authority to make such preliminary ruling which will, of course, be subject to ultimate review by this Court; that such ultimate review of final agency action will provide an adequate remedy to petitioner.
The petition for review is dismissed.
BOYER, J., and MASON, ERNEST E., Associate Judge, concur.